DETAILED ACTION    Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Response to Arguments
Applicant's arguments filed 09/27/2021 have been fully considered but they are not persuasive.
In response applicant argument “There is simply no disclosure in Vesterinen of the process of switching, In particular, there is no disclosure that, when the served EPS bearer is switched from the MeNB to the SeNB, first the connection to the MeNB is released and then the connection to the SeNB is established”. Examiner respectfully disagree with applicant. Vesterinen Para. 66 disclose both single and dual connectivity.  Vesterinen disclosure is not only limited by a dual connectivity as argued by applicant. Instead it covers all the limits and bonds of operation using single connectivity then switching from being served by the MeNB to the SeNB or vice versa from being served by the SeNB to the MeNB. Even the Dual connectivy is one possible configuration obvious to people in the skills in the art that Vesterinen point to. See para. 66 A served EPS bearer may be switched from being served by the MeNB to the SeNB or vice versa from being served by the SeNB to the MeNB. It is possible to reconfigure the connection to have a serving MeNB and a serving SeNB simultaneously, i.e. operating in dual connectivity, and to reconfigure to drop another serving node and change to single connectivity. Thus changing from dual connectivity to single connectivity or vice versa require releasing a connection (single connectivity) or re-establishing a connection dual connectivity
Examiner respectfully disagree with applicant. Reddibodyana disclose in plurality of embodiment releasing a connection it may no longer be using by initiating PDN connection disconnect and in another embodiment setting up multiple connections (see para. 2, 93-94, 103-107, 140, re-establish the bearers on an available (H)eNB, if it may notice that a (H)eNB may be down. After establishing the bearers, if user plane traffic may be pending at the BWMC, it may route the traffic accordingly on newly established bearers. Additional RRC connections (e.g. a third RRC connection, a fourth RRC connection, and the like) may also be established and maintained in parallel with the first and second RRC connections); responsive to the NAS:PDN CONNECTIVITY REQUEST, which include “identification information ” PDN type and APN (Access Point Name) parameters). Thus it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate Reddiboyana’s establishing connections scheme into 
Examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, re-establishing bearers scheme of Reddiboyana can easily be imcorporated to Vesterinen disclosure by a person skill in the art to arrive to the instant claim.
Thus Examiner maintain previous rejection.
Claim Rejections - 35 USC § 103
1.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
2.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

3.	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 23, 25, 27 and 29 are rejected under 35 U.S.C. 103 as being unpatentable over Vesterinen et al. US 20170104717 herein after Vesterinen in view of Reddiboyana et al. US 20140219248 herein after Reddiboyana.
Regarding claim 23, Vesterinen disclose a User Equipment (UE) comprising: transmission and reception circuitry; and a controller, (see figure 2 and 4 UE, para. 79, apparatus, comprising configuring circuitry), wherein in a first procedure for establishing a first connection through a first endpoint node in a core network, the (see opera. 147, UE requesting IP addresses intended to be used for connection), the first identification information is included in the request message in a case that the first connection capable of switching endpoint nodes is established (see abstract, para.  73, 74 and 138, assigning a first internet protocol address to a first data path connection via a first base station, The P-GW may grant and assign UE, at the UE request, multiple PDN connections and multiple IP addresses), and the transmission and reception circuitry performs data transmission and data reception by using the first connection established in the first procedure (see para. 74, data communication between apparatus “eg. Mobile communicator” and first base station via first data path), in a procedure for switching endpoint nodes of the first connection, the controller performs a second procedure for releasing the first connection initiated by the core network (see para. 66, A served EPS bearer may be switched from being served by the MeNB to the SeNB or vice versa from being served by the SeNB to the MeNB, and reconfigure to drop another serving node and change to single connectivity), , and the transmission and reception circuitry performs data transmission and data reception by using the second connection after completion of the third procedure (see para. 74, data communication between apparatus “eg. Mobile communicator” and second base station via first data path). Vesterinen discloses all the subject matter but fails to explicitly mention the transmission and reception circuitry receives, from the core network in the second procedure, second identification information indicating that a re-establishing of a connection is required, and the controller initiates, based on reception (see para. 173, use of a NAS " Re-establish Connection Request" message between the MME and UE to initiate a RRC connection on a secondary (H)eNB), and the controller initiates, based on reception of the second identification information, a third procedure for establishing a second connection through a second endpoint node in the core network after the second procedure (see para. 2, 93-94, Additional RRC connections (e.g. a third RRC connection, a fourth RRC connection, and the like) may also be established and maintained in parallel with the first and second RRC connections); responsive to the NAS:PDN CONNECTIVITY REQUEST, which include “identification information ” PDN type and APN (Access Point Name) parameters, (see applicant specification para. 58, identification information define to be APN). Thus it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate Reddiboyana’s establishing and maintaining connections scheme into Vesterinen’s multipath TCP with LTE connections scheme. The method can be implemented in a wireless network communications. The motivation of doing this is to provide establishment, maintenance, and release of multiple connections that may enable bandwidth aggregation, load balancing, connection robustness (see para. 173).  

Regarding claims 25, 27 and 29, the rejection is the same as claim 23.
 Although claims 25 and 29 are performed by a core network It is understood by a person skilled in the art that various modifications may be made without departing from the scope of the invention of Vesterinen (see para. 189 and 190) specifically since the terminal is connected to the core network wherein the terminal and the core network are in communication with each other (see para. 62, fig. 1, 2)

Claims 24, 26, 28 and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Vesterinen in view of Reddiboyana and in further view of Kekki et al. US 20170118787 herein after Kekki.
Regarding claim 24, Vesterinen and Reddiboyana discloses all the subject matter but fails to explicitly mention wherein the second connection is established by using the same Access Point Name (APN) as the APN of the first connection. However, Kekki from a similar field of endeavor disclose disclose wherein the second connection is established by using the same Access Point Name (APN) as the APN of the first connection (see para. 69, same APN for different connection). Thus it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate Kekki’s access management with multipath transport scheme into Vesterinen and Reddiboyana multipath TCP with LTE connections scheme. The method can be implemented in a wireless network communications. The motivation of doing this is to increases the TCP throughput and improves robustness of the connection (see para. 72).  
Regarding claims 26, 28 and 30, the rejection is the same as claim 24.

Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KOKOU R DETSE whose telephone number is (571)272-9608. The examiner can normally be reached M-T 9:00-7:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pankaj Kumar can be reached on 5712723011. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/KOKOU R DETSE/Examiner, Art Unit 2463                                                                                                                                                                                                        

/OMAR J GHOWRWAL/Primary Examiner, Art Unit 2463